886 F.2d 1315
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.BROWNING-FERRIS INDUSTRIES OF TENNESSEE, INC., Plaintiff-Appellant,v.ROBERTSON COUNTY, TENNESSEE, Defendant-Appellee.
No. 89-5148.
United States Court of Appeals, Sixth Circuit.
Oct. 6, 1989.

Before BOGGS and ALAN E. NORRIS, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.
PER CURIAM.


1
Browning-Ferris Industries of Tennessee, Inc. appeals from an order of the district court abstaining from addressing an action it filed in district court.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the district court erred.  Abstention was warranted under doctrines enunciated by the Supreme Court in its opinions in Railroad Commission v. Pullman Co., 312 U.S. 496 (1941), Burford v. Sun Oil, 319 U.S. 315 (1943), Huffman v. Pursue, Ltd., 420 U.S. 592 (1975) (extending "Younger abstention" to civil proceedings), and Colorado River Water Conservation District v. United States, 424 U.S. 800 (1976).  Accordingly, the order of the district court is affirmed.